            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
KRISTINA CIANFRANI-NEWTON              :
317 Thunder Circle                     :
Bensalem, PA 19020                     :    CIVIL ACTION
                                       :
              Plaintiff,               :    DOCKET NO.:_______________________
       v.                              :
                                       :
VETERINARY SPECIALTY                   :
& EMERGENCY CENTER LEVITTOWN :
301 Veterans Highway                   :
Levittown, PA 19056                    :
       and                             :
BLUE PEARL VETERINARY                  :
PARTNERS, LLC                          :
2950 Busch Lake Blvd.                  :
Tampa, FL 33614                        :
       and                             :
MARS, INCORPORATED                     :    JURY TRIAL DEMANDED
d/b/a MARS PETCARE                     :
6885 Elm Street                        :
McLean, VA 22101                       :
                                       :
              Defendants.              :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Kristina Cianfrani-Newton (hereinafter referred to as “Plaintiff,” unless indicated

otherwise), by and through her undersigned counsel, hereby avers as follows:

                                       INTRODUCTION

       1.      This action has been initiated by Plaintiff against Veterinary Specialty &

Emergency Center Levittown, Blue Pearl Veterinary Partners, LLC, and Mars, Incorporated d/b/a

Mars Petcare (hereinafter collectively referred to as “Defendants”) for violations of the Americans

with Disabilities Act, as amended (“ADA” - 42 USC §§ 12101 et. seq.), the Family and Medical
              Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 2 of 13




Leave Act (“FMLA” – 29 U.S.C. § 2601 et. seq.), and the Pennsylvania Human Relations Act

(“PHRA”).1

         2.       Plaintiff asserts, inter alia, that she was discriminated against and unlawfully

terminated by Defendants. As a direct consequence of Defendants’ unlawful actions, Plaintiff

seeks damages as set forth herein.

                                      JURISDICTION AND VENUE

         3.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

         3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction in order to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co. v.

Washington, 326 U.S. 310 (1945), and its progeny.

         4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

         5.       Plaintiff filed a Charge of discrimination and retaliation with the Equal

Employment Opportunity Commission ("EEOC") and also dual-filed said charge with the


1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
of same because of the date of issuance of her federal right-to-sue letter. Plaintiff’s PHRA claims will mirror
identically her federal claims under the ADA.

                                                          2
             Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 3 of 13




Pennsylvania Human Relations Commission ("PHRC"). Plaintiff has properly exhausted her

administrative proceedings before initiating this action by timely filing her Charge with the EEOC,

and by filing the instant lawsuit within 90 days of receiving a right-to-sue letter from the EEOC.

                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual, with an address as set forth in the caption.

        8.      Veterinary Specialty & Emergency Center Levittown, (hereinafter “Defendant

Center”) is an emergency and specialty veterinary hospital owned and operated by Defendant Blue

Pearl. Plaintiff was hired through and worked at this location at the above captioned address.

        9.      Blue Pearl Veterinary Partners, LLC (hereinafter “Defendant Blue Pearl”),

operates emergency and specialty veterinary hospitals throughout the United States and is

headquartered at the above captioned address. Defendant Blue Pearl, upon information and belief,

owns and operates Defendant Center.

        10.     Mars, Incorporated d/b/a Mars Petcare (hereinafter “Defendant SAC”), upon

information and belief, is the parent corporation of Defendant Blue Pearl, as Defendant Blue Pearl

represents that it is a Mars Petcare “Brand.”

        11.     Because of their interrelation of operations, common ownership or management,

centralized control of labor relations, common ownership or financial controls, and other factors,

Defendants are sufficiently interrelated and integrated in their activities, labor relations,

ownership, and management that they may be treated as a single and/or joint employer for purposes

of the instant action.




                                                   3
          Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 4 of 13




        12.    At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                     FACTUAL BACKGROUND

        13.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        14.    Plaintiff was employed by Defendants from in or about August of 2015 until her

unlawful termination (as discussed infra) on or about February 2, 2020.

        15.    Plaintiff worked as an Emergency Veterinary Tech near the end of her employment

at Defendant Center located at 301 Veterans Highway, Levittown, PA 19056, and was supervised

by Deb Blades (Nurse/Facility Manager)(hereinafter referred to as “Blades”) and Kathy Amato

(Plaintiff’s immediate supervisor)(hereinafter referred to as “Amato”).

        16.    Throughout her employment with Defendants, Plaintiff was a hard-working

employee who performed her job well.

        17.    Plaintiff is a 47-year-old female, and has and continues to suffer from long-term

disabilities, such as depression, anxiety, depressive bi-polar disorder, post-traumatic stress

disorder, a severe cinnamon allergy, and others.

        18.    As a result of her aforesaid health conditions, Plaintiff (at times) is limited in her

ability to perform some daily life activities including breathing, working, and sleeping.

        19.    Despite her aforesaid health conditions and limitations, Plaintiff was able to

perform the duties of her job well with Defendants; however, she did require reasonable medical

accommodations at times (discussed further infra).




                                                   4
            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 5 of 13




         20.      Plaintiff apprised Defendants’ management, including but not limited to Blades and

Amato, of her aforesaid disabilities and need for medical accommodations on multiple occasions

throughout her employment with Defendants, including providing Defendants’ management with

a doctor’s note regarding her severe cinnamon allergy.

         21.      For example, Plaintiff took approved medical leave under the FMLA for her own

personal health conditions in the summer of 2019 and returning in late August of 2019 stemming

from an earlier incident whereat a doctor screamed and threatened her in the workplace which

caused a flared-up in her health conditions.

         22.      Before Plaintiff’s FMLA approved leave, Plaintiff worked the day shift with hours

from 8 AM until 6 PM in cardiology, in part due to the medications Plaintiff took for her aforesaid

disabilities/health conditions.

         23.      Upon returning post-medical leave, Defendants refused to reinstatement Plaintiff

to the same or similar shift and instead, placed her in Emergency services and changed her shift

over Plaintiff’s objection(s), whereat Plaintiff then had to work from 2 PM until 2 AM or from 4

PM until 4 AM in violation of state and federal discrimination laws.2




2
  “On return from FMLA leave, an employee is entitled to be returned to the same position the employee held when
leave commenced, or to an equivalent position with equivalent benefits, pay, and other terms and conditions of
employment.” 29 C.F.R. § 825.214. Under 29 C.F.R. § 825.215(a). “An equivalent position is one that is virtually
identical to the employee’s former position in terms of pay, benefits and working conditions, including privileges,
perquisites and status. It must involve the same or substantially similar duties and responsibilities, which must entail
substantially equivalent skill, effort, responsibility, and authority.” Id. (Emphasis added). See Kimzey v. Metal
Finishing Co., Case No. 15-1369-JTM, 2016 U.S. Dist. LEXIS 180364, at *18 (D. Kan. Dec. 29, 2016) (It constitutes
an interference violation of the FMLA to even assign an employee a “more physically demanding” job post-FMLA
leave, even if the pay is not impacted.) An FMLA leave is conterminously or simultaneously also an ADA
accommodation. See Bernhard v. Brown & Brown of Lehigh Valley, Inc., 720 F. Supp. 2d 694, 701-02 (E.D. Pa.
2010) (time off from work, even up to 3 months can constitute a reasonable accommodation under the ADA); see also
Conoshenti v. Public Serv. Elec. & Gas Co., 364 F.3d 135, 151 (3d Cir. 2004) (federal courts have permitted leave to
be a reasonable accommodation under the ADA); Shannon v. City of Philadelphia, Civ. Action No. 98-5277, 19 U.S.
LEXIS 18089, at *19-20 (E.D. Pa. Nov. 23, 1999) (time off from work for an extended period of time is a reasonable
accommodation under the ADA).


                                                           5
           Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 6 of 13




       24.     During Plaintiff’s last approximate six (6) months of employment following her

return from approved FMLA leave, Plaintiff requested accommodations verbally and in writing to

work the day shift following Defendants’ failure to reinstate her to her prior shift due to the serious

implications of the night shift exacerbating Plaintiff’s health problems, including the need for

breaks or intermittent time off infrequently. Plaintiff specifically informed Defendants’

management that her requests to work the day shift were due to her “medication schedule with the

mid shift.”

       25.     Notably, Defendants have a history of intolerance due to employees’ health

problems, but same drastically heightened during Plaintiff’s last months of employment as she was

subjected to hostility, pretextual discipline due to her disabilities, and ultimately terminated after

experiencing significant discrimination.

       26.     For example, Amato made several statements questioning Plaintiff’s ability to work

in her last 4-5 months such as “can you even work,” “can you make it through the day, or “are you

able to work at all.”

       27.     Amato also required Plaintiff work with a particular doctor causing Plaintiff anxiety

over Plaintiff’s objections and request to change Plaintiff’s schedule telling Plaintiff to “work out

your anxiety yourself.”

       28.     Prior to abruptly terminating Plaintiff, Defendants failed to accommodate Plaintiff

and Plaintiff’s request to work the day shift due to her health conditions, and failed to reinstate her

to the same or similar position/schedule upon her return from FMLA leave.

       29.     Plaintiff was then terminated for allegedly abandoning patients in the ICU: (a)

despite that the alleged issue was weeks before her actual termination; (b) that Plaintiff did nothing




                                                  6
            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 7 of 13




wrong as she is not assigned or supposed to get coverage for her short breaks; and (c) others

constantly fail to stay in the ICU and are never counseled or terminated.

        30.     Plaintiff believes and therefore avers that she was terminated from Defendants

because of: (1) her known and/or perceived health problems; (2) her record of impairment; (3) her

requested accommodations; and/or (4) Defendants’ failure to properly accommodate her.

                                            COUNT I
             Violations of the Americans with Disabilities Act, as amended (“ADA”)
            ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
                                 and [3] Failure to Accommodate)
                                     -Against All Defendants-

        31.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.     Plaintiff suffered from qualifying health conditions under the ADA which affected

her ability (at times) to perform some daily life activities including breathing, working, and

sleeping.

        33.     Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendants; however, Plaintiff did require

reasonable accommodations at times.

        34.     Plaintiff kept Defendants’ management informed of her serious medical conditions

and reasonable accommodations.

        35.     Plaintiff requested reasonable accommodations from Defendants, including but not

limited to block leave, and for a schedule change to accommodate her health conditions.

        36.     Defendants’ failed to accommodate Plaintiff’s reasonable requests relating to her

health conditions, and Plaintiff was abruptly terminated from Defendants shortly after

requesting/utilizing reasonable accommodations.



                                                  7
            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 8 of 13




        37.      Prior to abruptly terminating Plaintiff, Defendants failed to accommodate Plaintiff

under the ADA and failed to reinstate her to the same or similar position upon her return from

medical leave.

        38.      Plaintiff believes and therefore avers that she was terminated from Defendants

because of: (1) her known and/or perceived health problems; (2) her record of impairment; (3) her

requested accommodations; and/or (4) Defendants’ failure to properly accommodate her.

        39.      These actions aforesaid constitute violations of the ADA.

                                             COUNT II
                    Violations of the Family and Medical Leave Act (“FMLA”)
                                    (Interference & Retaliation)
                                      -Against All Defendants-

        40.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        41.      Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        42.      Plaintiff requested leave from Defendants, her employers, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        43.      Plaintiff had at least 1,250 hours of service with Defendants during her last full year

of employment.3




3
 Bowyer v. Dish Network, LLC, Civil Action No. 01-1496, 2010 U.S. Dist. LEXIS 14680, at * 29 (W.D. Pa. Feb. 19,
2010) (holding all intermittent periods of employment must be considered in the aggregate as to the 1-year
employment requirement, as such time by an employee need not be continuous to afford FMLA protection); Cox v.
True N. Energy, LLC, 524 F. Supp. 2d 927, 938-40 (N.D. Ohio 2007) (holding any argument by a defendant that the
1-year service requirement must be continuous under the FMLA is meritless); Bell v. Prefix, Inc., 422 F. Supp. 2d
810, 813 (E.D. Mich. 2006) (holding that “[t]he plain language of the statute does not . . . support defendant’s
contention that the 12 months must be continuous”); Rucker v. Lee Holding Co., 471 F.3d 6, 13 (1st Cir. 2006) (same);
Lange v. Showbiz Pizza Time, 12 F. Supp. 2d 1150, 1153 n.1 (D. Kan. 1998) (“According to the regulations
implementing the FMLA,. . .the twelve months ‘need not be consecutive months.’”).

                                                         8
            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 9 of 13




       44.     Defendants are engaged in an industry affecting commerce and employ fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

       45.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

       46.     Plaintiff requested FMLA-approved leave in the summer of 2019 and returning in

late the August 2019 timeframe.

       47.     Defendants committed interference and retaliation violations of the FMLA by: (1)

terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-

qualifying leave; (2) by considering Plaintiff’s FMLA leave needs in making the decision to

terminate her; (3) terminating Plaintiff to intimidate her and/or prevent her from taking FMLA-

qualifying leave in the future; (4) by making negative comments and/or taking actions towards her

that would dissuade a reasonable person from exercising her rights under the FMLA; and (5) by

failing to reinstate Plaintiff to the same or similar position upon her return from FMLA leave.

       48.     These actions as aforesaid constitute violations of the FMLA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to past lost earnings, future lost earnings,

salary, pay increases, bonuses, medical and other benefits, training, promotions, pension, and



                                                9
            Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 10 of 13




seniority. Plaintiff should be accorded those benefits illegally withheld from the date she first

suffered retaliation/discrimination at the hands of Defendants until the date of verdict;

       C.       Plaintiff is to be awarded punitive damages, as permitted by applicable law(s)

alleged asserted herein, in an amount believed by the Court or trier of fact to be appropriate to

punish Defendants for their willful, deliberate, malicious and outrageous conduct and to deter

Defendants or other employers from engaging in such misconduct in the future;

       D.       Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable federal and state law;

       F.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.       Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

                                                        Respectfully submitted,
                                                        KARPF, KARPF & CERUTTI, P.C.


                                              By:
                                                        Ari R. Karpf, Esq.
                                                        3331 Street Road
                                                        Two Greenwood Square
                                                        Building 2, Ste. 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801

Dated: October 23, 2020


                                                 10
                   Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 11 of 13




                      hêáëíáå~=`á~åÑê~åáJkÉïíçå

sÉíÉêáå~êó=péÉÅá~äíó=C=bãÉêÖÉåÅó=`ÉåíÉê=iÉîáííçïåI=Éí=~äK




                 NMLOPLOMOM
                              Case 2:20-cv-05297-AB   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   10/23/20 Page 12 of 13
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       PNT=qÜìåÇÉê=`áêÅäÉI=_Éåë~äÉãI=m^=NVMOM
Address of Plaintiff: ______________________________________________________________________________________________

                       PMN=sÉíÉê~åë=eïóI=iÉîáííçïåI=m^=NVMRSX=OVRM=_ìëÅÜ=i~âÉ=_äîÇI=q~ãé~I=ci=PPSNQX=SUUR=bäã=píI=jÅiÉ~åI=s^=OONMN
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           NMLOPLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           NMLOPLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:20-cv-05297-AB Document 1 Filed 10/23/20 Page 13 of 13
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
    `f^kco^kfJkbtqlkI=hofpqfk^                                                                              sbqbofk^ov=pmb`f^iqv=C=bjbodbk`v=`bkqbo
                                                                                                            ibsfqqltkI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant                 _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒   445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^I=cji^=~åÇ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            NMLOPLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
